Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The examiner is in receipt of applicant’s response to restriction requirement mailed 11/23/2020, which was received 7/7/2022. Acknowledgement is made to the election of species  IA including claims 1,2,3,6,7 and 17, without traverse. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1,2,3,6,7,17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wuhrer et al. (US PG PUB 20120226588).

In regards to claim 1, Wuhrer discloses personalized gifting system comprising: a server in communication with a computing device and comprising at least one processor; and an application stored in at least one memory and executable by the at least one processor of the server for generating a graphical user interface (GUI) on the computing device to:
receive, from the GUI, recipient information associated with a recipient from a user of the computing device (Wuhrer, FIG 9, item 970, recipient info);
receive, from the GUI, at least one user-supplied audio, video, textual, and photographic content from the user ((Wuhrer, FIG 11, contributor signs and adds personal message);
receive, from the GUI, a monetary amount to be associated with a gift card from the user (Wuhrer, FIG 11, Contributor provides $50 towards $500 goal); and
transmit the at least one user-supplied audio, video, textual, and photographic content and the gift card to the recipient (Wuhrer, para 0080, “After receiving the invitations, tracking operation 840 tracks any contributions (e.g., monetary donations, pictures, messages, etc.) received. After a specific gifting goal (e.g., $500) is reached, or at a specified date, the gift and contributions are delivered to the recipient with delivery operation 850”).

In regards to claim 2, Wuhrer teaches wherein the gift card comprises an electronic gift card (e-gift card) (Wuhrer, para 0081, “ FIG. 9 is a screen shot illustrating an exemplary graphical user interface 900 that may be generated by GUI generation module 320 for organizing a group gift in various embodiments of the present invention. As illustrated in FIG. 9, the graphical user interface is generated through a social platform (e.g., Facebook). Interface 900 includes style selection area 910 that allows the organizer to select a gift card style (e.g., from a particular merchant or associated with a special occasion). In some embodiments, a particular gift or set of gifts from a merchant or set of merchants may be selected. For example, a wishlist area (not shown) may include one or more gifts from merchants that the recipient has added to a wish list maintained by wishlist module 370. If enough is not raised to purchase the selected item from the wishlist a gift card could be automatically generated with a note indicating that the gift card that the gifters were trying to raise enough money for the selected item from the wishlist”), the application further executable to electronically transmit the e-gift card and the at least one user-supplied audio, video, textual, and photographic content to the recipient (Wuhrer, para 0066, “group gifting module 355 allows the contributors the ability to upload photos, music, create customized cards (e.g., birthday cards), customize the colors, add a gift wrap and/or bow to the group gift. This allows the delivery of the group gift to be unique to the sender. In addition, this allows the sender the ability to send a "present" and the recipient to "open" the package (e.g., on a flash page) to view the gift. In addition, group gifting module 355 can allow merchants the ability to create unique storefronts, unique messaging, and/or unique branding throughout experience. In some embodiments, the recipient can opt out of commercial merchant messaging within a gift notification.”).

In regards to claim 3, Wuhrer teaches wherein the application is further executable to transmit the e-gift card and the at least one user-supplied audio, video, textual, and photographic content as an element of a personalized webpage that is personalized according to the recipient.

In regards to claim 6, Wuhrer teaches personalized gifting method comprising the steps of: generating, a graphical user interface (GUD) for receiving recipient information associated with a recipient and one or more participants from a host;
receiving, from the GUI, the recipient information associated with the recipient from a user of the computing device;
receiving, from the GUI, at least one of a user-supplied audio, video, textual, and photographic content;
receiving, from the GUI, information associated with a merchant of a gift card and a monetary amount to be associated with the gift card from the user; and
facilitating transmit of the at least one user-supplied audio, video, textual, and photographic content and the gift card to the recipient (see response to claim 1).

In regards to claim 7, Wuhrer teaches electronically transmitting the gift card and the at least one user-supplied audio, video, textual, and photographic content to the recipient, wherein the gift card comprises an electronic gift card (e-gift card) (see response to claim 3).


In regards to claim 17, Wuhrer teaches a personalized gifting method comprising the steps of:
generating a graphical user interface (GUI) for receiving recipient information associated with a recipient and one or more participants from a host;
receiving, from the GUI, the recipient information associated with the recipient from a user of the computing device;
receiving, from the GUI, at least one of a user-supplied audio, video, textual, and photographic content from a plurality of users;
compositing the received at least one user-supplied audio, video, textual, and photographic content into a single sequential message;
receiving, from the GUI, information associated with a merchant of a gift card and a monetary amount to be associated with the gift card from the user; and
transmitting the sequential message and the gift card to the recipient (see response to claim 1).

Discussion of other cited Prior Art
NPL
	(i) Payton teaches “Ecards have gotten much more customizable in the last few years. Look at Elf Yourself as a great example. Or Weschler Ross, which custom designs holiday ecards for clients, such as this one for U.S. Trust (autoplay music alert!). These days, you can add your staff’s images or your company logo to tie it in to your business branding. Ivana Taylor  (@DIYMarketers) says that the customizability of ecards is a selling point, and that you can use them in addition to paper cards” (page 1). Payton, however, fails to teach the claim features of the independent claims as a whole.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625